PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              _____________

                 No. 12-3863
                _____________

      PG PUBLISHING COMPANY, d/b/a
          The Pittsburgh Post-Gazette,
                                Appellant

                       v.

  CAROL AICHELE, in her capacity as Secretary
 of The Commonwealth; ALLEGHENY COUNTY
  BOARD OF ELECTIONS; MARK WOLOSIK,
     in his capacity as Division Manager of the
        Allegheny County Elections Division

                ______________

APPEAL FROM THE UNITED STATES DISTRICT
  COURT FOR THE WESTERN DISTRICT OF
                PENNSYLVANIA
     (D.C. Civ. Action No. 2:12-cv-00960)
    District Judge: Honorable Nora B. Fischer
                 ______________

            Argued October 24, 2012
               ______________
      Before: HARDIMAN, GREENAWAY, JR., and
               VANASKIE, Circuit Judges.

             (Opinion Filed: January 15, 2013)
                    ______________

Frederick N. Frank, Esq. [ARGUED]
Ellis W. Kunka, Esq.
Frank, Gale, Bails, Murcko & Pocrass
707 Grant Street
Gulf Tower, 33rd Floor
Pittsburgh, PA 15219
       Counsel for Appellant PG Publishing Company

Kemal A. Mericli, Esq. [ARGUED]
Office of Attorney General of Pennsylvania
564 Forbes Avenue
Manor Complex
Pittsburgh, PA 15219
       Counsel for Appellee Carol Aichele

George M. Janocsko, Esq.
Andrew F. Szefi, Esq.
Office of Allegheny County
Law Department
445 Fort Pitt Boulevard
300 Fort Pitt Commons Building
Pittsburgh, PA 15219




                             2
Allan J. Opsitnick, Esq.
564 Forbes Avenue
Suite 1301
Pittsburgh, PA 15219
       Counsel for Appellees Allegheny County Board of
       Elections and Mark Wolosik

Teri L. Henning, Esq.
Pennsylvania Newspaper Association
3899 North Front Street
Harrisburg, PA 17110
       Counsel for Pennsylvania Newspaper Association,
       Amicus Appellant

                      ______________

                         OPINION
                      ______________



GREENAWAY, JR., Circuit Judge.

       The instant case calls upon us to decide whether a state
statute restricting access to a polling place infringes on the
media‟s First Amendment right to gather news. Appellant PG
Publishing Company (“Appellant” or “PG”) seeks review of
the District Court‟s decision to dismiss its suit against
election officials for the Commonwealth of Pennsylvania.
Specifically, Appellant alleges violations of the First
Amendment and the Equal Protection Clause of the
Fourteenth Amendment. Appellant also seeks review of the
District Court‟s refusal to enter a consent decree agreed to by




                              3
PG and one of the parties relating to the suit. For the reasons
set forth below, we will affirm the District Court‟s decisions.

                      I.   Background

       Appellant brought suit pursuant to 42 U.S.C. § 1983
against (1) Appellee Carol Aichele (“Appellee”) in her
capacity as the Secretary of State of the Commonwealth of
Pennsylvania, (2) the Allegheny County Board of Elections,
and (3) Mark Wolosik in his capacity as the Division
Manager for the County Elections Division (collectively,
“Defendants”).1         Appellant‟s suit addressed the
constitutionality of 25 Pa. Stat. Ann. § 3060(d), a portion of
the Pennsylvania Election Code mandating that

      [a]ll persons, except election officers, clerks,
      machine inspectors, overseers, watchers,
      persons in the course of voting, persons
      lawfully giving assistance to voters, and peace
      and police officers, when permitted by the
      provisions of this act, must remain at least ten
      (10) feet distant from the polling place during
      the progress of the voting.



      1
         The Board and Mr. Wolosik are not participating in
this appeal.
      2
         The Amended Complaint purported to allege three
causes of action; however, the third count appears to be a
request for injunctive relief based on Appellant‟s claim of an
Equal Protection Clause violation.
      3
         At oral argument, Appellant claimed that § 3060(d),
as applied in Allegheny County, prohibited its reporters from
even recording in the direction of a polling place. This is not




                              4
25 Pa. Stat. Ann. § 3060(d). A “polling place” is “the room
provided in each election district for voting at a primary or
election.” 25 Pa. Stat. Ann. § 2602(q).

       In its Amended Complaint, Appellant asserted two
claims:2 (1) that § 3060(d) infringed on its First Amendment
“right to access and gather news at polling places” (“Count
I”), and (2) that Defendants‟ selective enforcement of §
3060(d) presented a violation of the Equal Protection Clause
of the Fourteenth Amendment (“Count II”). (App. at 81a-
84a.)

       In support of Count I, Appellant alleged that “its
reporters and photographers had previously been denied
access to polling places to gather news” in Allegheny and
Beaver Counties. (Id. at 76a.) Appellant also alleged that, in
October 2008, Mr. Wolosik and the Allegheny County Board
of Elections notified Appellant that not only was “any type of
recording inside the polling place . . . prohibited under [the
County‟s] policy,” but that “the Pennsylvania Election Code
limited [Appellant‟s] reporters and photographers from being
inside polling places” altogether.3 (Id. at 76a.) Appellant
      2
         The Amended Complaint purported to allege three
causes of action; however, the third count appears to be a
request for injunctive relief based on Appellant‟s claim of an
Equal Protection Clause violation.
      3
         At oral argument, Appellant claimed that § 3060(d),
as applied in Allegheny County, prohibited its reporters from
even recording in the direction of a polling place. This is not
so. In November 2008, in a separate state proceeding,
Appellant successfully petitioned the state court for an order,
directing that




                              5
further contended that reporting from within polling places
during the November 6, 2012 election was particularly
important because “for the first time, the Voter ID Law,
House Bill No. 934, Session of 20114 [was to be] enforced,
which [would have required] all electors to present a
government-approved photo ID in order to be allowed to vote
in any election in the Commonwealth.”5 (Id. at 79a-80a.)

      [Mr. Wolosik and the Allegheny County Board
      of Elections] and their agents are hereby
      prohibited from restricting or interfering with
      attempts of Plaintiff‟s agents and employees to
      photograph activities in or around polling places
      so long as Plaintiff‟s agents and employees are
      located in areas accessible to the public or into
      which they have otherwise been lawfully
      admitted. No photography shall be taken from
      inside the polling place or within ten (10) feet
      of the entrance of the polling place.

(App. at 76a.) At issue in the state court was Allegheny
County‟s policy of prohibiting filming from within areas
accessible to the public and beyond the 10-foot boundary
imposed by § 3060(d). Despite the language in the order, the
state court did not have occasion to rule on the
constitutionality of § 3060(d) itself.
      4
        Nothing in our decision today relates to the Voter ID
Law. We mention it only because Appellant has alluded to its
purported relevance in the Amended Complaint and briefs.
      5
        After Appellant filed its Amended Complaint, the
Pennsylvania courts suspended the operative provision in the
law. See Applewhite v. Commonwealth, No. 330 M.D. 2012,




                             6
Appellant sought (1) a declaratory judgment holding §
3060(d) to be unconstitutional as applied and (2)
compensatory damages for past infringement of its First
Amendment rights.6

       To establish its equal protection claim in Count II,
Appellant alleged that its reporters had been “denied access to
photograph in polling places in Allegheny and Beaver
Counties.” (Id. at 77a.) At the same time, Appellant set out a
number of examples where reporters from other Pennsylvania
newspapers had the opportunity to take photographs inside
polling places in counties other than Allegheny or Beaver
Counties. Finally, Appellant alleged that its own reporters
previously had been allowed inside polling places in
Allegheny County “for the purpose of reporting upon and
photographing the electoral process only as it relates [to
certain] public figures.” (Id. at 79a.) Appellant then
requested (1) a declaratory judgment that the counties‟
application of § 3060(d) violates the Equal Protection Clause


2012 WL 4497211 (Pa. Commw. Ct. Oct. 2, 2012). At oral
argument, both counsel for Appellant and Appellee conceded
that this past election represented a “soft test” of the law, in
that identification may have been requested, but was not
required.
       6
         In setting out Count I, Appellant alleged that § 3060
“impermissibly restrict[ed its] First Amendment right to
gather news and, thus, [was] facially unconstitutional.” (App.
at 82a.) Read in the context of Appellant‟s other allegations,
we do not take this language as asserting a facial challenge to
§ 3060. Appellant conceded as much during oral argument.




                               7
and (2) injunctive relief (either preliminary or permanent)
against further discrimination.

       Pursuant to Federal Rule of Civil Procedure 12(b)(6),
Defendants moved to dismiss the suit and the District Court
granted the motion. As to Count I, the District Court noted
that § 3060(d) applies to an individual‟s physical location and
not his speech, therefore obviating the need to determine
whether a polling place was a public forum. PG Publ’g Co.
v. Aichele, No. 12-CV-960, 2012 WL 4796017, at *22 (W.D.
Pa. Oct. 9, 2012). The District Court then analyzed the
statute under the rubric of content-neutral laws applied in
nonpublic fora and held that PG‟s First Amendment rights
were not abridged given that § 3060(d) is a “[content]-neutral
law of general application seeking to protect an individual‟s
„right to cast a ballot in an election free from the taint of
intimidation and fraud.‟” Id. at *27 (quoting Burson v.
Freeman, 504 U.S. 191, 211 (1992)).

       As to the equal protection claim in Count II, the
District Court held that the examples of inconsistent
enforcement of § 3060(d) alleged in Appellant‟s Amended
Complaint did not rise to the level of a constitutional
violation. Specifically, the District Court held that Appellant
failed to establish that “a single election official ha[d]
discriminated against reporters working for” Appellant in
applying § 3060(d). Id. at *29 (emphasis in original).

       Additionally, in September 2012 — roughly a month
after Defendants filed their motion to dismiss — Appellant
and the Allegheny County Board of Elections moved jointly
for entry of a consent decree which they argued, in essence,
resolved the dispute (“Consent Order”). The Consent Order
permitted Appellant and its reporters to enter polling places in




                               8
Allegheny County for purposes of recording the sign-in
process. This permission was subject to various restrictions
including, for example, an obligation for Appellant‟s
personnel to stop recording if voters objected. The Consent
Order was also explicitly “conditioned upon [Appellant]
discontinuing its action against the Commonwealth.” (App.
at 142a.) Appellee, not a party to the Consent Order, objected
that the Order was illegal in that it essentially permitted
Appellant to act in contravention of a valid state law (§
3060(d)). The District Court agreed and refused to enter the
Order, noting that the parties could not “use a consent decree
to enforce „terms which would exceed their authority and
supplant state law.‟” Id. at *32 (quoting Keith v. Volpe, 118
F.3d 1386, 1393 (9th Cir. 1997)).

       PG filed a timely appeal from the District Court‟s
aforementioned rulings. Given that Election Day was fast
approaching, we granted the parties‟ motion to expedite the
proceedings. On November 1, 2012, we entered an order
affirming the District Court‟s rulings. This opinion sets forth
the bases of the Order.

                 II.   Standard of Review

        We exercise plenary review over the District Court‟s
grant of a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6). Santiago v. Warminster Twp., 629 F.3d
121, 128 (3d Cir. 2010). “[I]n deciding a motion to dismiss,
all well-pleaded allegations of the complaint must be taken as
true and interpreted in the light most favorable to the
[Appellant], and all inferences must be drawn in [its favor].”
McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009)
(citation omitted). To withstand a Rule 12(b)(6) motion to
dismiss, “a complaint must contain sufficient factual matter,




                              9
accepted as true, to state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotation marks omitted).

        We review the District Court‟s ruling regarding the
Consent Order for an abuse of discretion, see NutraSweet Co.
v. Vit-Mar Enters., 176 F.3d 151, 153 (3d Cir. 1999), and
look to see whether the decision was “arbitrary, fanciful or
clearly unreasonable.”       Democratic Nat’l Comm. v.
Republican Nat’l Comm., 673 F.3d 192, 201 (3d Cir. 2012)
(quoting Moyer v. United Dominion Indus., Inc., 473 F.3d
532, 542 (3d Cir. 2007)); see also Hanover Potato Prods.,
Inc. v. Shalala, 989 F.2d 123, 127 (3d Cir. 1993) (“An abuse
of discretion arises when the district court‟s decision rests
upon a clearly erroneous finding of fact, an errant conclusion
of law or an improper application of law to fact.” (internal
quotation marks omitted)).

                 III.   The Right of Access

        Appellant argues that it has a constitutionally protected
right of access to gather news at the polling place and that any
restriction on this right must be reviewed under strict
scrutiny. While PG never explicitly claims that the media
should have greater First Amendment rights than the general
public, Appellant‟s arguments hinge on one particular
principle: that the Framers “thoughtfully and deliberately
selected [the press] to improve our society and keep it free.”
(Appellant‟s Br. 15 (quoting Mills v. Alabama, 384 U.S. 214,
219 (1966)).7


       7
         The brief filed by the Pennsylvania Newspapers
Association as amicus curiae advances a similar point. In




                               10
        Appellee counters that (1) Appellant enjoys no greater
right to gather news than what has been granted to the general
public, (2) that § 3060(d) is a law of general applicability
which incidentally burdens Appellant‟s right to gather news,
and (3) that a polling place is a nonpublic forum thereby
implicating only a modest constitutional review — one that §
3060(d) passes.

        In reviewing the constitutional validity of a statute,
“[t]he first issue to be addressed . . . is whether a First
Amendment right exists, for „if it [does] not, we need go no
further.‟”    Kreimer v. Bureau of Police for Town of
Morristown, 958 F.2d 1242, 1250-51 (3d Cir. 1992) (second
alteration in original) (quoting Cornelius v. NAACP Legal
Def. & Educ. Fund, Inc., 473 U.S. 788, 797 (1985)). We
therefore consider whether a First Amendment right to gather
news exists, and if it does, whether Appellant enjoys its
protections.

            A.    The Right of Access is Limited

       It is beyond peradventure that “[t]he constitutional
guarantee of a free press „assures the maintenance of our
political system and an open society,‟ and secures „the
paramount public interest in a free flow of information to the

describing its interest as an amicus, the Association notes that
it “wishes to participate in this matter [in part] to stress the
policy considerations that mandate an interpretation of the
Pennsylvania Election Code and the First Amendment to
safeguard the right of the news media to observe and report
on the election process in the Commonwealth of
Pennsylvania.” (Amicus Br. 1.)




                              11
people concerning public officials.‟” Pell v. Procunier, 417
U.S. 817, 832 (1974) (citation omitted); see also Pennekamp
v. Florida, 328 U.S. 331, 354-55 (1946) (Frankfurter, J.,
concurring) (“Without a free press there can be no free
society. Freedom of the press, however, is not an end in itself
but a means to the end of a free society.” (footnote omitted)).
For this reason, the Supreme Court has recognized that the
First Amendment — in addition to protecting freedom of
speech and the press — must also contain protections for
some news-gathering activity. See, e.g., Branzburg v. Hayes,
408 U.S. 665, 681 (1972) (“[W]ithout some protection for
seeking out the news, freedom of the press could be
eviscerated.”).

       Yet, the Supreme Court has held, time and again, that
this First Amendment right of access to information is
qualified and subject to limitations. In Zemel v. Rusk, the
Supreme Court held that “[t]he right to speak and publish
does not carry with it the unrestrained right to gather
information.” 381 U.S. 1, 17 (1965). Going further, the
Court cautioned that:

      [t]here are few restrictions on action which
      could not be clothed by ingenious argument in
      the garb of decreased data flow. For example,
      the prohibition of unauthorized entry into the
      White House diminishes the citizen‟s
      opportunities to gather information he might
      find relevant to his opinion of the way the
      country is being run, but that does not make
      entry into the White House a First Amendment
      right.




                              12
Id. at 16-17; see also Branzburg, 408 U.S. at 684 (“It has
generally been held that the First Amendment does not
guarantee the press a constitutional right of special access to
information not available to the public generally.”); Pell, 417
U.S. at 834 (“The First and Fourteenth Amendments bar
government from interfering in any way with a free press.
The Constitution does not, however, require government to
accord the press special access to information not shared by
members of the public generally.”).

        Appellants are therefore correct in arguing that the
First Amendment encompasses a right of access for news-
gathering purposes. However, we decline to hold — as
Appellant and the amicus curiae hope — that the press is
entitled to any greater protection under this right than is the
general public. The Supreme Court‟s pronouncement on this
issue is unequivocal: “[T]he First Amendment does not
guarantee the press a constitutional right of special access to
information not available to the public generally.”
Branzburg, 408 U.S. at 684.            Thus, while the First
Amendment does protect Appellant‟s right of access to gather
news, that right does not extend to all information.

           B.   The Right of Access is Distinct from
                  the Right to Free Speech

      Before proceeding further, we note that the word
“access” may cause some consternation.8 Much of First

       8
          The plurality opinion in Richmond Newspapers, Inc.
v. Virginia, 448 U.S. 555 (1980), recognized this potential
issue and noted that the name of the right was immaterial —
the distinction lay in what the right protected:




                              13
Amendment jurisprudence is couched in the language of
access. For example, when addressing traditional issues of
free speech on government property, courts apply the well-
established forum analysis (where the essential formulation is
whether the government may restrict “access” to a particular
forum). See Perry Educ. Ass’n v. Perry Local Educators’
Ass’n, 460 U.S. 37, 44-46 (1982) (discussing the
constitutional difference between restriction on access to
public and nonpublic fora in the language of a “right of access
to public property”).

       Importantly, we do not address here limitations on
access to a forum for speech purposes; indeed, we are not
concerned here with expressive conduct or speech at all.
(Appellant conceded as much at the beginning of oral
argument.) Rather, our focus is on access to information.9

      It is not crucial whether we describe this right to
      attend criminal trials to hear, see, and
      communicate observations concerning them as
      a „right of access‟ or a „right to gather
      information,‟ for we have recognized that
      „without some protection for seeking out the
      news, freedom of the press could be
      eviscerated.‟

Id. at 576 (footnote omitted) (citations omitted) (quoting,
among others, Branzburg, 408 U.S. at 681).
      9
          Likewise, we do not address here the right to listen
— a concept analogous to, but still distinct from the right at
issue in this case. See Va. State Bd. of Pharm. v. Va. Citizens
Consumer Council, Inc., 425 U.S. 748, 757 (1976); see also
Lamont v. Postmaster Gen., 381 U.S. 301, 308 (1965)




                              14
Thus, we do not believe that the traditional forum analysis is
apposite here. If we were to apply such a framework, the
government would be free to shut down nonpublic fora
completely, thereby hiding any activities behind a veil of
secrecy.10 It cannot be that the First Amendment would

(Brennan, J., concurring) (“It would be a barren marketplace
of ideas that had only sellers and not buyers.”). The right to
listen is derivative of an individual‟s right to speak, for the
Supreme Court has held that “where a [willing] speaker
exists . . . the protection afforded is to the communication, to
its source and to its recipients both.” Va. State Bd. of Pharm.,
425 U.S. at 756 (footnote omitted). Our own jurisprudence
likewise maintains that “where one enjoys a right to speak,
others hold a „reciprocal right to receive‟ that speech, which
„may be asserted‟ in court.” Pa. Family Inst., Inc. v. Black,
489 F.3d 156, 165-66 (3d Cir. 2007) (“In determining
standing, the right to listen depends entirely on the
infringement on the rights of a willing speaker.”).
Interestingly, while courts have sometimes cast the right to
listen in the mold of “the media‟s right to gather news,” see,
e.g., Daily Herald Co. v. Munro, 838 F.2d 380, 384 (9th Cir.
1988), that is merely a matter of semantics — those cases still
dealt with questions of speech and the forum analysis.
       10
          We take this opportunity to make explicit that which
has been implicit in our preceding discussion: A polling
place is a nonpublic forum. See Burson, 504 U.S. at 201-06
(plurality) (discussing the history of voting and the long-
evolving pattern of laws limiting expression in and access to
the polling place); id. at 216 (Scalia, J., concurring) (“It is
doctrinally less confusing to acknowledge that the environs of
a polling place, on election day, are simply not a „traditional
public forum‟ — which means that they are subject to speech




                              15
countenance such a course of action. See Smith v. Daily Mail
Publ’g Co., 443 U.S. 97, 104 (1979) (“A free press cannot be
made to rely solely upon the sufferance of government to
supply it with information.”).11


restrictions that are reasonable and viewpoint neutral.”);
Marlin v. D.C. Bd. of Elections & Ethics, 236 F.3d 716 (D.C.
Cir. 2001) (“The forum here, the interior of a polling place, is
neither a traditional public forum nor a government-
designated one. It is not available for general public
discourse of any sort.” (citing Burson, 504 U.S. at 201-06));
see also United Food & Commercial Workers Local 1099 v.
City of Sidney, 364 F.3d 738, 749-50 (6th Cir. 2004); Cotz v.
Mastroeni, 476 F. Supp. 2d 332, 364 (S.D.N.Y. 2007)
(“Polling places clearly are non-public fora and voters present
are subject to various First Amendment restrictions, including
those based on content.”). Despite Appellant‟s conclusory
statement in its Amended Complaint that “[a] polling place is
a traditional public forum under the First Amendment of the
United States Constitution,” (App. at 80a), the weight of
precedent holds that it is not. Moreover, Appellant can point
to no conduct on the part of the Commonwealth — neither in
its policy nor its practice — that would suggest an intent to
designate the polling place otherwise. Cornelius, 473 U.S. at
802 (O‟Connor, J.) (noting that “[t]he government does not
create a public forum by inaction or by permitting limited
discourse”).
       11
          As our discussion above should make clear: the right
of access is distinct from the right to free speech. Thus,
where the First Amendment does not protect a right of access
to a particular proceeding, this fact has no bearing on any
constitutional protections for expressive speech at the same




                              16
         For this reason, we consider Appellant‟s citation to
cases such as Munro, which focused on exit-polling, to be of
little help. Daily Herald Co. v. Munro, 838 F.2d 380, 382
(9th Cir. 1988). The act of exit-polling has been held by our
sister circuits to constitute protected expressive speech. See,
e.g., id. at 384 (“The media plaintiffs‟ exit polling constitutes
speech protected by the First Amendment, not only in that the
information disseminated based on the polls is speech, but
also in that the process of obtaining the information requires a
discussion between pollster and voter.”). The analysis that
these courts apply to laws curtailing exit-polling activities —
i.e., the traditional forum analysis — is therefore distinct from
what is necessary here.

        Appellant also urges that the instant case should be
evaluated under the rubric of a prior restraint. We disagree.
While it is true that restricting access to information may
work a prior restraint on speech, see In re Express-News
Corp., 695 F.2d 807, 810 (5th Cir. 1982); United States v.
Sherman, 581 F.2d 1358, 1361 (9th Cir. 1978), this principle
is not unlimited. For

       [i]t is one thing to say that a journalist is free to
       seek out sources of information not available to
       members of the general public, that he is
       entitled to some constitutional protection of the
       confidentiality of such sources, and that the

proceeding. For instance, even if we find no constitutional
protection for a right of access to the polling place, this would
not absolve courts from undertaking a traditional forum
analysis in determining whether an individual has the right to
speak inside of the polling place.




                                17
       government cannot restrain the publication of
       news emanating from such sources. It is quite
       another thing to suggest that the Constitution
       imposes upon government the affirmative duty
       to make available to journalists sources of
       information not available to members of the
       public generally. This proposition finds no
       support in the words of the Constitution or in
       any decision of this Court.

Pell, 417 U.S. at 834-35 (1974) (citing, among others, N.Y.
Times Co. v. United States, 403 U.S. 713 (1971)). Thus, the
case at hand does not implicate the “kind of classic prior
restraint that requires exacting First Amendment scrutiny.”
Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32-34 (1984);
see also United States v. Cianfrani, 573 F.2d 835, 861 (3d
Cir. 1978) (holding that there was “[n]o prior restraint . . .
involved” where the court imposed restrictions on
information adduced at a pre-trial suppression hearing).12

       12
          We do not come to this conclusion lightly. Systems
of prior restraint are rightly considered to be antithetical to
the Constitution and thereby come before the courts “bearing
a heavy presumption against [their] constitutional validity.”
N.Y. Times Co. v. United States, 403 U.S. at 714; see also
Mills v. Alabama, 384 U.S. 214, 219 (1966) (“It is difficult to
conceive of a more obvious and flagrant abridgement of the
constitutionally guaranteed freedom of the press [than a
restraint on the publication of editorials].”). But “[t]he phrase
„prior restraint‟ is not a self-wielding sword. Nor can it serve
as a talismanic test.” Kingsley Books, Inc. v. Brown, 354 U.S.
436, 441 (1957). We find that the instant case — where the
law concerns only access (not even subsequent use) to already




                               18
        For this reason, we distinguish those cases cited by
Appellant that concern court orders prohibiting members of
the press (and others) from contacting jurors. See, e.g., In re
Express-News Corp., 695 F.2d 807; Sherman, 581 F.2d 1358.
Here, the government is not restricting access to information
per se; rather it is restricting access to a particular proceeding
(i.e., the voting process that occurs inside polling places).
Unlike the juror-interview cases, therefore, Appellant is free
to contact voters and individuals working in a polling place in
order to obtain information about the goings-on inside. There
is no blanket gag order curtailing access to this information.13


nonpublic information — does not necessarily implicate the
exacting constitutional scrutiny reserved for evaluating prior
restraints.
       13
          We have also defined the right of access as being
distinct from the right of publication (which, as explained
below, is a particular kind of prior restraint):

       The obvious must also be stated.            The
       Coalition‟s claims are based on an alleged right
       of access, not a right of publication. Although
       both have their roots in the First Amendment,
       these principles are doctrinally discrete, and
       precedents in one area may not be
       indiscriminately applied to the other.        In
       general, the right of publication is the broader
       of the two, and in most instances, publication
       may not be constitutionally prohibited even
       though access to the particular information may
       properly be denied.




                               19
       Instead, we find that the analysis in this case turns on
the question of whether the source of information (here,
access to the polling place) should be “available to members
of the public generally.” Thus, we must determine the proper
analytical framework for evaluating this question. As the
discussion below demonstrates, the matter here concerns
information about government bodies, their processes, and
their decisions. As such, our analysis of the public‟s right to
access the source of this information turns on both historical
and structural considerations. We must balance the interests
of the government on the one hand and those of the press and
public on the other.

   C.   The Right of Access in the Supreme Court: The
               Experience and Logic Test

        The Supreme Court has suggested that the existence of
a First Amendment right to gather news (i.e., the right of
access to the source of information or a government process)
is best evaluated via a balancing test. The necessity of such a
test was first noted in Branzburg v. Hayes, where a reporter
had claimed that testifying before a grand jury about
confidential sources would violate his right to gather news.
408 U.S. 665. A plurality of the Court acknowledged that,
“without some [First Amendment] protection for seeking out
the news, freedom of the press could be eviscerated.” Id. at
681. On the other hand, the plurality did not believe that this
protection for news-gathering extended endlessly. Id. at 681-
83 (“[The press] has no special immunity from the application
of general laws [and] no special privilege to invade the rights

First Amendment Coal. v. Judicial Inquiry and Review Bd.,
784 F.2d 467, 471-72 (3d Cir. 1986).




                              20
and liberties of others.”). Thus, they affirmed the principle
that the press is not guaranteed a “constitutional right of
special access to information not available to the public
generally.” Id. at 684 (citing, inter alia, Zemel, 381 U.S. at
16-17, and N.Y. Times Co. v. United States, 403 U.S. at 728-
30 (Stewart, J., concurring)).

        Having set the operative framework, the plurality then
engaged in a balancing inquiry to determine which set of
rights should prevail. In his concurrence, Justice Powell
summarized the sentiment of the plurality and his own
position: “The asserted claim to privilege should be judged
on its facts by the striking of a proper balance between
freedom of the press and the obligation of all citizens to give
relevant testimony with respect to criminal conduct.” Id. at
710. He added that “[t]he balance of these vital constitutional
and societal interests on a case-by-case basis accords with the
tried and traditional way of adjudicating such questions.” Id.

       Subsequently, the Court embarked on a similar
balancing inquiry to uphold a California Department of
Corrections regulation that prohibited the press and others
from interviewing specific inmates. See Pell, 417 U.S. at
831-32. Prior to the enactment of the regulation in question,
journalists “had virtually free access to interview any
individual inmate” while non-press members of the public did
not benefit from such an unrestricted visitation policy. Id. at
831. Journalists claimed that the new regulation, by limiting
their news gathering activities, violated the First Amendment
protections for freedom of the press. Id. at 820-21. Holding
that the press does not enjoy any greater constitutional
protection than does the general public, the Court ultimately
agreed with the prison administrators that the interest in
preserving security in the prisons outweighed the press‟s right




                              21
to gather news, partly based on the fact that the press had an
alternative means of obtaining this information. Id. at 829-
34.

        But while the opinions in Branzburg and Pell
presented an ad hoc approach, the case of Richmond
Newspapers, Inc. v. Virginia suggested a more standardized
framework for evaluating the right of access to information
about government processes. 448 U.S. 555 (1980) (plurality).
In that case, reporters sought access to a courtroom that had
been closed to the public to prevent undue dissemination of
witness-related information, arguing that there were less
restrictive means for ensuring a fair trial. The plurality
reaffirmed the First Amendment‟s protection of the press and
recognized that the First Amendment necessarily also
“„prohibit[ed] government from limiting the stock of
information from which members of the public may draw.‟”
Id. at 575-76 (quoting First Nat’l Bank of Boston v. Bellotti,
435 U.S. 765, 783 (1978)). Finding that access to trials could
not be “foreclosed arbitrarily,” the Richmond Newspapers
opinion suggested the framework for a more meaningful test
on restrictions in nonpublic fora such as a courtroom. Id. at
577.

        The plurality acknowledged that courtrooms were
nonpublic fora, but recognized the important role of their
historical openness to the public — namely, that the public
provides the oversight necessary to maintain the integrity of
the judicial process. Id. at 573 n.9. As for the prison cases
(e.g., Pell), the plurality distinguished them on the ground
that trials were traditionally open to the public whereas
prisons were not. Id. at 576 n.11. In addition to this
historical tradition of openness, the plurality also noted that
the presence of the public and its representatives “historically




                              22
has been thought to enhance the integrity and quality of what
takes place” in the courtroom. Id. at 578.

      Justice Brennan, writing in a concurrence, summarized
“two helpful principles” drawn from the plurality‟s opinion:

       First, the case for a right of access has special
       force when drawn from an enduring and vital
       tradition of public entree to particular
       proceedings or information. Such a tradition
       commands respect in part because the
       Constitution carries the gloss of history. More
       importantly, a tradition of accessibility implies
       the favorable judgment of experience. Second,
       the value of access must be measured in
       specifics.     Analysis is not advanced by
       rhetorical statements that all information bears
       upon public issues; what is crucial in individual
       cases is whether access to a particular
       government process is important in terms of
       that very process.

Id. at 589 (citation omitted) (Brennan, J., concurring). This
distillation — effectively juxtaposing the People‟s historical
practice of and interest in monitoring government with the
State‟s historical practice of and interest in keeping certain
information from public view — formed the basis for what
has become the Court‟s balancing test for evaluating whether
a right of access to government information exists.

      Indeed, the Court embraced this framework in a
subsequent right of access case, Globe Newspaper Co. v.
Superior Court for Norfolk County, 457 U.S. 596 (1982),
where the press sought access to a criminal trial involving the




                              23
sexual abuse of underage victims. Writing for the majority,
Justice Brennan explained why a right of access attached to
criminal trials:

       First, the criminal trial historically has been
       open to the press and general public. . . . And
       since that time the presumption of openness has
       remained secure. . . . Second, the right of access
       to criminal trials plays a particularly significant
       role in the functioning of the judicial process
       and the government as a whole. . . . In sum, the
       institutional value of the open criminal trial is
       recognized in both logic and experience.

Id. at 605-06 (emphasis added). Finding that both factors
weighed heavily in favor of openness, the Court in Globe held
that the press had a qualified right of access because the right
to access criminal trials is “of constitutional stature.” Id. at
606. Consequently, the Court held that the government could
restrict access to criminal trials only if the restriction was
necessitated “by a compelling governmental interest, and
[was] narrowly tailored to serve that interest.” Id. at 606-07.

       Arguably the most complete statement of the Court‟s
balancing test came in Press-Enterprise Co. v. Superior Court
of California for Riverside County, 478 U.S. 1 (1986), in
which the Supreme Court considered the right of access to
preliminary hearings in criminal trials. The Court held that a
right of First Amendment access requires a two-prong
evaluation of “whether the place and process have historically
been open to the press” and “whether public access plays a
significant positive role in the functioning of the particular
process in question.” Id. at 8. Where both prongs of the test




                               24
are satisfied, “a qualified First Amendment right of public
access attaches.” Id. at 9.

        These three cases — Richmond Newspapers, Globe,
and Press-Enterprise — set out a balancing test for evaluating
whether a right of access to information about government
bodies, their processes, and their decision exists. This
framework, referred to either as the Richmond Newspapers
test or the “experience and logic” test, balances the interests
of the People in observing and monitoring the functions of
their government against the government‟s interest and/or
long-standing historical practice of keeping certain
information from public scrutiny. If a right of access exists,
any restraint on that right is then evaluated under strict
scrutiny. See Globe, 457 U.S. 606-07.

       Our Circuit has also applied the Richmond Newspapers
balancing test in various contexts. While the Supreme Court
decisions discussed above largely cabin the test‟s application
to situations addressing criminal proceedings, our own
jurisprudence demonstrates a willingness to apply the test
more broadly. Still, we have never applied Richmond
Newspapers to a polling place or to the process of voting. As
such, it is a matter of first impression. Thus, our focus is on
the appropriate scope and application of the test. We look to
our prior decisions for guidance.

D.    The Experience and Logic Test in the Third Circuit

      In Publicker Industries, Inc. v. Cohen, 733 F.2d 1059
(3d Cir. 1984), we expanded the application of Richmond
Newspapers to civil trials. We reasoned that “[t]he Supreme
Court‟s recognition of a First Amendment right of access to
criminal trials is predicated on „the common understanding




                              25
that a major purpose of that Amendment was to protect the
free discussion of governmental affairs,‟” and that, in civil
trials, too, the “public right of access . . . is inherent in the
nature of our democratic form of government.” Id. at 1068-
69 (emphasis added) (quoting Globe, 457 U.S. at 604).

        Two years later, in First Amendment Coalition v.
Judicial Inquiry and Review Board, 784 F.2d 467 (3d Cir.
1986), we considered a right of access claim to records of
Pennsylvania‟s Judicial Inquiry and Review Board.
Assuming that a right of access did exist, we considered the
point at which this right attached under Richmond
Newspapers. See id. at 472; see also North Jersey Media
Group, Inc. v. Ashcroft, 308 F.3d 198, 208 (3d Cir. 2002)
(reading First Amendment Coalition as applying the
“experience and logic” test). While we ultimately noted that
Board proceedings did not “have a long history of openness,”
the case illustrates our willingness to expand the application
of the Richmond Newspapers framework beyond litigation
proceedings. First Amendment Coal., 784 F.2d at 472; see
also id. at 481 (Adams, J., concurring in part and dissenting in
part) (arguing that “[t]he correct legal analysis here flows in
large measure from the historical record” and the standards
set forth in Globe and Press-Enterprise).14

       14
          We have also extended the “experience and logic”
analysis to other portions of the criminal trial process. See,
e.g., United States v. Smith, 776 F.2d 1104, 1111-12 (3d Cir.
1985) (determining, by “employing the historical and
structural analysis mandated by [Richmond Newspapers,
Globe and Press-Enterprise], whether there is a First
Amendment right of access to indictments. Although those
cases concerned access to judicial proceedings, no reason




                               26
       Capital Cities Media, Inc. v. Chester, 797 F.2d 1164
(3d Cir. 1986) (en banc), decided the same year as First
Amendment Coalition, stands as a watershed case. That
proceeding concerned a claimed right of access to certain
administrative records held by the Pennsylvania Department
of Environmental Resources (“D.E.R.”). We concluded that
Richmond Newspapers, Globe and Press-Enterprise “hold no
more than that the government may not close government
proceedings which historically have been open” except where
“public access contributes nothing of significant value to that
process or [where] there is a compelling state interest in
closure and a carefully tailored resolution of the conflict
between that interest and First Amendment concerns.” Id. at
1173. In effect, we held that the three cases do no more than
set forth the generalized “experience and logic” test for
evaluating the right of access to traditionally open
government proceedings. Id. at 1174-76.

        Moreover, in evaluating the existence of the right to
access D.E.R. files, we were cognizant of the fact that the
Supreme Court had not yet applied the “experience and logic”
test “to the context of executive branch files.” Id. at 1174.
Nevertheless, we assumed, without deciding, that the test
applied to such information and proceeded with our
evaluation. Id. at 1174-75; see also id. at 1177-78 (Adams, J.,
concurring). Capital Cities therefore stands as the broadest
suggested application of the “experience and logic” test,
arguing that it can be applied beyond the limited context of
criminal and civil trials to cover a greater expanse of


occurs to us why their analysis does not apply as well to
judicial documents . . . ”).




                              27
information related to government bodies, their processes,
and decisions.15

       Our willingness to apply the “experience and logic”
test beyond judicial proceedings was once again evidenced in
Whiteland Woods, L.P. v. Township of West Whiteland, 193
F.3d 177 (3d Cir. 1999). In that case, we considered whether
a private enterprise, rather than a newspaper, had a First
Amendment right to videotape “a meeting of the Township
Planning Commission.” Id. at 178. In dicta, and relying on
Globe, we reasoned that “[b]ecause a „major purpose of the
First Amendment was to protect the free discussion of
governmental affairs,‟ the public and press have the right to

      15
          We recognize the very real concerns our colleagues
raised in their dissent from Capital Cities:

      The question . . . is whether government may,
      consistent with the speech-press clause, without
      offering any justification whatever for doing so,
      impose the ultimate prior restraint of imposed
      ignorance about its affairs simply by refusing
      access to information in the possession of
      public officials. The majority holds that it may.
      The governing case law quite plainly is
      otherwise.

Capital Cities, 797 F.2d at 1186-87 (Gibbons, J., et al.,
dissenting). Here, we expressly do not reach the issue of
whether — even in light of Capital Cities — the “experience
and logic” test is appropriately applied to cases addressing
access to legislative or executive records. That case is for
another day.




                             28
attend certain types of governmental proceedings.” Id. at 180
(citation omitted) (quoting Globe, 457 U.S. at 604).
Consequently, we felt “no hesitation in holding Whiteland
Woods had a constitutional right of access to the Planning
Commission,” explaining that “[w]hether the public has a
First Amendment right of access to a particular government
proceeding depends on” the outcome of the experience and
logic test. Id. at 180-81 (citing Capital Cities, 797 F.2d at
1174); see also North Jersey, 308 F.3d at 214 (noting that the
right of access discussion in Whiteland is dicta).

        All of the decisions discussed above informed our
analysis in North Jersey Media Group, Inc. v. Ashcroft, a case
in which we focused on the media‟s right of access to
deportation proceedings. 308 F.3d 199. In defending its
restriction, the government argued that “the absence of an
explicit guarantee of access for Article I and II
proceedings . . . gives rise to a distinction with a difference
because, without an incorporating provision parallel to the
Sixth Amendment, the Framers must have intended to deny
the public access to political proceedings.” North Jersey, 308
F.3d at 207. “Our own jurisprudence preclude[d] this” result,
id. at 207, and we held that “experience and logic” “is a test
broadly applicable to issues of access to government
proceedings, including removal,” id. at 208-09 (emphasis
added).16

      16
         As it relates to our ruling in North Jersey, it bears
repeating that the existence or non-existence of a Sixth
Amendment-like provision relating to a particular
government proceeding is not necessary for the satisfaction of
the “experience and logic” test. Thus, in North Jersey, we
noted that “[t]here is no suggestion [in Richmond




                              29
   E.    The Experience and Logic Test is Applicable to
                      Polling Places

       Considering the full sweep of our jurisprudence, we
now hold that the experience and logic test articulated in
Richmond Newspapers is applicable to the voting process.
Indeed, an extension of the “experience and logic” test to the
polling place is in line with the general trend of our decisional
authority: that access to government proceedings — in effect,
access to information about governmental bodies and their
actions or decisions — must be evaluated with an eye toward
the historical and structural role of the proceeding. North
Jersey and Whiteland are particularly instructive in this
regard.

       In North Jersey, we held that the “experience and
logic” test applies to government proceedings under Articles I
and II of the Constitution. Such proceedings include, among
other things, the process of voting. While it does not set forth
the exact nature of the proceeding, Article I of the
Constitution states that “[t]he Times, Places and Manner of
holding Elections for Senators and Representatives, shall be
prescribed in each State by the Legislature thereof; but the
Congress may at any time by Law make or alter such
Regulations, except as to the Places of chusing Senators.” U.S.
Const. art. I, § 4, cl. 1. Moreover, Article II declares that
“[e]ach State shall appoint, in such Manner as the Legislature
thereof may direct, a Number of Electors, equal to the whole

Newspapers] that the Sixth Amendment is crucial to the right
of access; indeed, this passage merely states that the Framers
assumed a common and established practice.” North Jersey,
308 F.3d at 208.




                               30
Number of Senators and Representatives to which the State
may be entitled in the Congress.” U.S. Const. art. II, § 1, cl.
2. This latter constitutional mandate grants “plenary power to
the state legislatures in the matter of the appointment of
electors,” McPherson v. Blacker, 146 U.S. 1, 35 (1892),
thereby ensuring that the voting process is, in no uncertain
terms, a governmental process and procedure.17

       These mandates to the states are likewise insufficient
to escape the searching eye of the “experience and logic” test,
for, in Whiteland, we applied the test to state-level
proceedings (albeit in dicta). See also First Amendment
Coalition, 784 F.2d at 472 (applying the test to a state judicial
discipline board).

       Moreover, we believe that this reading of our prior
decisions fully satisfies — and, in fact, exemplifies — the
balancing inquiry first articulated by Justice Powell in his
concurrence in Branzburg. There is an internal logic to this
test: Where both historical and structural considerations
militate against a presumption of openness, the press and
public enjoy no constitutionally protected right of access. In
such cases, the words of Justice Stewart ring true: The press
and public “must rely, as so often in our system we must, on
the tug and pull of the political forces in American society.”
Capital Cities, 797 F.2d at 1173 (quoting Potter Stewart, Or
of the Press, 26 Hastings L.J. 631, 636 (1975)).


       17
          What is more: The process occurring within a
polling place, as within a courtroom or a legislative meeting,
is created, circumscribed, directed, and controlled by the
government. See U.S. Const. art. I, § 4, cl. 1.




                               31
       On the other hand, where history and structure point to
a presumption of openness, a qualified First Amendment right
attaches, and the government‟s attempts to cut off access to
information is subjected to exacting constitutional scrutiny.
See, e.g., Globe, 457 U.S. at 606-07; North Jersey, 308 F.3d
at 217 n.13.

        Thus, by engaging in the “experience and logic”
inquiry, we preserve the interests of the government to keep
private that which always has been and should be private,
while recognizing the right of the press and the general public
to enter and access traditionally open nonpublic fora and
other sources of information about government bodies and
their actions or decisions. Where a tradition of openness is
found, the test ensures that the government cannot cut off
access without subjecting itself to exacting constitutional
scrutiny. By applying the experience and logic test, we
ensure that the government cannot shroud its activities behind
a veil of secrecy merely by banning everyone from a
nonpublic forum. To hold otherwise would be to invite
inequitable results, and create the possibility of government
behavior that frustrates the “„paramount public interest in a
free flow of information to the people concerning public
officials.‟” Pell, 417 U.S. at 832 (quoting Garrison v.
Louisiana, 379 U.S. 64, 77 (1964)).

   F.    Applying the Experience and Logic Test to the
                       Instant Case

        Having determined that the “experience and logic” test
applies to the voting process, we must now determine
whether polling places are presumptively open and whether,
as a result, the Appellant — as well as the general public — is




                              32
presumptively entitled to a right of access pursuant to the
First Amendment.



               1.    The “Experience” Prong

       The framework articulated in Richmond Newspapers
asks us to consider whether a “„place and process have
historically been open to the press and general public.‟”
North Jersey, 308 F.3d at 209 (quoting Press-Enterprise, 478
U.S. at 8). This analysis begins with a review of historical
practices associated with a particular place or process; this
inquiry is objective. See Capital Cities, 797 F.2d at 1175.
Thus, for example, in Capital Cities we held that “the
relevant historic[al] practice in this case is not specifically
that of Pennsylvania‟s [D.E.R.]”          Id.   Instead, after
considering Richmond Newspapers, Globe and Press-
Enterprise, we held that “[i]n each of these cases, the Court
looked not to the practice of the specific public institution
involved, but rather to whether the particular type of
government proceeding had historically been open in our free
society.” Id. (emphasis added).

       To meet this objective standard, the Supreme Court
and the Third Circuit have drawn on a plethora of historical
sources, including comments made by the Framers, practice
at the English court of law, congressional procedures,
relevant regulatory schemes, and court decisions. See, e.g.,
Richmond Newspapers, 448 U.S. at 564-73; Publicker, 733
F.2d at 1068-70; North Jersey, 308 F.3d at 211-15. This
wide-ranging inquiry into historical practice is not incidental;
the “experience” prong sets a relatively high bar, a point we
recognized in North Jersey, when we compared the tradition




                              33
of open deportation proceedings to the traditions of openness
discussed in Richmond Newspapers (for criminal trials) and
Publicker (for civil trials), and held that “deportation hearings
[do not] boast a tradition of openness sufficient to satisfy
Richmond Newspapers.” North Jersey, 308 F.3d at 212-13;
cf. Richmond Newspapers, 448 U.S. at 573 n.9 (failing to find
“„a single instance of a criminal trial conducted in camera in
any federal, state, or municipal court during the history of this
country‟” (quoting In re Oliver, 333 U.S. 257, 266 (1948));
Publicker, 733 F.2d at 1059 (noting that a common law right
to access civil trials was “beyond dispute”).

       In contrast to the criminal and civil trial settings, we
noted that the “tradition of open deportation hearings is too
recent and inconsistent to support a First Amendment right of
access.” North Jersey, 308 F.3d at 211. And while we
acknowledged that “a showing of openness at common law is
not required” and that “a 1000-year history is unnecessary,”
we were quick to note our inability to dispense with the
“experience” analysis “where history is ambiguous or
lacking, [or] to recognize a First Amendment right based
solely on the „logic‟ inquiry.” Id. at 213.18

       18
            During our discussion in North Jersey, we
acknowledged that one of our cases — United States v.
Simone, 14 F.3d 833 (3d Cir. 1994) — applied the
“experience and logic” test without the benefit of a well-
established tradition of historical openness. 308 F.3d at 213-
14. The Simone case centered on a claimed right of access to
post-trial examinations of jury misconduct. 14 F.3d 833. In
analyzing the “experience” prong of the Richmond
Newspapers framework, we noted that “[n]either the parties
nor this court have been able to find cases dating before 1980




                               34
       In the case before us, Appellant seeks access to the
polling place.19 We therefore look to see whether a tradition
of openness exists for the polling place and the process of
voting occurring inside. 20 Our inquiry includes not just the

in support of either openness or closure for this type of post-
trial proceeding.” Simone, 14 F.3d at 838. While we
explicitly stated in Simone that our analysis would “rely
primarily on the „logic‟ prong of the test,” we acknowledged
that the experience prong was fulfilled by looking to “other
phases of the criminal process.” Id.; see also North Jersey,
308 F.3d at 214 (acknowledging the peculiar nature of
Simone).
       19
          We reject the argument, proffered by Appellant‟s
counsel, that a right of access to polling places exists because
information about voters is publicly available. The access
Appellant seeks is not to this information; it is to the actual
process occurring within the polling place prior to casting a
vote. This crucial distinction also ensures that our decision
does not pertain to activities such as exit-polling.
       20
          Ordinarily, our case law dictates that the complaint
must allege this tradition of openness. See Capital Cities, 797
F.2d at 1175. In the current matter, we recognize that
Appellant has not directly engaged with the “experience and
logic” standard and therefore the complaint is relatively
devoid of any such allegations. (As our earlier discussion
explains, allegations as to the practices surrounding the
specific government agency, process or law at issue are not
pertinent.) However, we believe it is unnecessary to remand
the case back to the District Court to give Appellant an
opportunity to amend its pleadings. As the forthcoming
analysis will demonstrate, the Supreme Court‟s review of




                              35
act of voting, but also the act of entering the polling place and
signing in to vote.

        In light of our reasoning that the “experience” inquiry
is objective, we begin our analysis with the general voting
process. At this level of generality, the Supreme Court‟s
plurality opinion in Burson is highly instructive. The facts
and legal conclusions of the decision are immaterial for our
present purposes; we are instead interested in the plurality‟s
thorough exegesis on the history of voting in America. See
Burson, 504 U.S. at 200-06. While a full recapitulation is
unnecessary, it behooves us to engage in a brief discussion.

       In the colonial era, voting was conducted by voice vote
— a process freely accessible to the entire public. Id. at 200
(“That voting scheme was not a private affair, but an open,
public decision, witnessed by all and improperly influenced
by some.”). As time went on, and the perils of public voice-
based voting became apparent, the newly-formed states
adopted systems based on the paper ballot. Id. Voters would
craft their own ballots at home and then bring them to the
polls. Id. However, the trip between the home and the poll
was not a private or protected affair, and the old evils of
voice-based voting resurfaced in the form of pre-printed
ballots, bribery, and intimidation. Id. at 200-01 (“State
attempts to standardize the ballots were easily thwarted — the
vote buyer could simply place a ballot in the hands of the
bribed voter and watch until he placed it in the polling box.”).

elections in America presents a well-rounded picture of how
restrictions around polling places developed. We therefore
think it would be futile for Appellant to try to amend its
pleadings.




                               36
Under the original ballot-based system, “[a]pproaching the
polling place . . . was akin to entering an open auction place.
As the elector started his journey to the polls, he was met by
various party ticket peddlers „who were only too anxious to
supply him with their party tickets.‟” Id. at 202 (quoting
Eldon Cobb Evans, A History of the Australian Ballot System
in the United States 9 (1917)).

       In the late 1800s, states began adopting “the Australian
system” of voting. Id. at 203. The new system not only
placed all of the candidates on a single ballot, but it also
“provided for the erection of polling booths . . . open only to
election officials, two „scrutinees‟ for each candidate, and
electors about to vote.” Id. at 202. The state laws differed
mainly in the size of the exclusionary zone that they created
around the polls. Id. (“The Massachusetts and New York
laws differed somewhat from the previous Acts in that they
excluded the general public only from the area encompassed
within a guardrail constructed six feet from the voting
compartments.”).21 “By 1896, almost 90 percent of the States
had adopted the Australian system. This accounted for 92
percent of the national electorate.” Id. at 204-05.

        In his concurrence, Justice Scalia added that “[b]y
1900, at least 34 of the 45 States . . . had enacted such
restrictions,” and that “most of the statutes banning election-

      21
           The court noted that “[t]his modification was
considered an improvement because it provided additional
monitoring by members of the general public and
independent candidates, who in most States were not allowed
to be represented by separate inspectors.” Burson, 504 U.S.
at 203-04.




                              37
day speech near the polling place specified the same
distance”: 100 feet. Id. at 214-15 & n.1 (Scalia, J.,
concurring) (collecting statutes).

       Now, returning our focus to Pennsylvania, we note that
the Pennsylvania Constitution mandates that “[a]ll elections
by the citizens shall be by ballot or by such other method as
may be prescribed by law: Provided, That secrecy in voting
be preserved.” Pa. Const. art. 7, § 4 (emphasis added).
Moreover, the provisions in § 3060 limiting access to the
polling place were adopted 75 years ago. See Act of June 3,
1937, P.L. 1333, No. 320, Art. XVIII, § 1220. While we do
not look specifically at whether a tradition of openness exists
in Pennsylvania, we do find it relevant that Pennsylvania laws
and provisions are in line with the historical development
discussed by the Supreme Court above.

         In light of the foregoing discussion — and our earlier
directive that the tradition of openness must be objectively
and clearly established — we find that the historical record is
insufficient to establish a presumption of openness in the
context of the voting process itself. While the act of voting
— and the process by which voting was carried out — began
its life as a public affair, our Nation‟s history demonstrates a
decided and long-standing trend away from openness, toward
a closed electoral process.

                  2.    The “Logic” Prong

       The Richmond Newspapers framework also tasks us
with considering “whether public access plays a significant
positive role in the functioning of the particular process in
question.” North Jersey, 308 F.3d at 209 (quoting Press-




                              38
Enterprise, 478 U.S. at 8). We have adopted six broad
“values” that are typically served by openness:

      [1] promotion of informed discussion of
      governmental affairs by providing the public
      with the more complete understanding of the
      [proceeding]; [2] promotion of the public
      perception of fairness which can be achieved
      only by permitting full public view of the
      proceedings; [3] providing a significant
      community therapeutic value as an outlet for
      community concern, hostility and emotion; [4]
      serving as a check on corrupt practices by
      exposing the [proceeding] to public scrutiny; [5]
      enhancement of the performance of all
      involved; and [6] discouragement of [fraud].

United States v. Simone, 14 F.3d 833, 839 (3d Cir. 1994). Of
course, these are general categories and the list is by no
means exhaustive or mandatory. For the logic prong to be
satisfied, it need not be shown that the government process or
the general public will benefit in all six ways from press and
public access.

        In addition to considering the benefits that would
result from press and public access, we must “take account of
the flip side — the extent to which openness impairs the
public good.” North Jersey, 308 F.3d at 217. Indeed, the
logic analysis must account for the negative effects of
openness, for otherwise “it is difficult to conceive of a
government proceeding to which the public would not have a
First Amendment right of access.” Id. (“[P]ublic access to
any government affair, even internal CIA deliberations,
would „promote informed discussion‟ among the citizenry. It




                             39
is unlikely the Supreme Court intended this result.”). And
while the consideration of potentially detrimental effects is
speculative, we have held that “the Richmond Newspapers
logic prong is unavoidably speculative.” Id. at 219.

       Finally, we note that a necessary corollary to the
“experience” prong being an objective inquiry is that the
“logic” prong is likewise an objective inquiry. To hold
otherwise would lead to untenable consequences: First
Amendment rights of access would not only vary from venue
to venue, but they would be subject to a kind of arbitrary
examination that is anathema to our system of defined
constitutional rights.

        In the case before us, we begin by noting the rather
obvious fact that openness of the voting process helps prevent
election fraud, voter intimidation, and various other kinds of
electoral evils. “[S]unlight,” as has so often been observed,
“is the most powerful of all disinfectants.” N.Y. Times Co. v.
Sullivan, 376 U.S. 254, 305 (1964). Of course, in situations
where the press is not geographically far removed from the
proceedings anyway, the benefits of additional oversight are
inversely proportional to the distance of the press. The
situation in Pennsylvania is a fine example: The press (like
the general public) is only 10 feet away from the polling
place, and we have no tangible or discernible evidence of how
the public good would benefit so much more from the press
being inside the room, rather than several paces away.22


      22
          At oral argument it became apparent that the press
could simply stand at the 10-foot mark, point their cameras
inside the polling place — which we note again is just the
room designated for voting — and begin to record the




                             40
       Appellant argues that access to the polling place was
particularly necessary during this past election because of the
Voter ID Law. More specifically, Appellant argues that the
Voter ID Law — part of which was suspended for purposes
of the November 6, 2012 election — may have caused voter
confusion as to whether identification is required in order to
cast a vote. As a result, Appellant argues that it was of the
utmost importance for reporters to observe and record the
goings on at the sign-in table during this election. We agree
that openness in a situation where new legislation is being
implemented or tested would generally serve the public good.
It implicates several of the broad categories recognized in
Simone, including the “promotion of informed discussion of
governmental affairs by providing the public with [a] more
complete understanding of the [proceeding].” Simone, 14
F.3d at 839. We therefore consider this as a factor weighing
in favor of satisfying the “logic” prong.23

      The experience and logic test requires that we also
examine the potential dangers inherent in openness. Of

activity. Counsel for Appellee conceded that this would be
permissible, and counsel for Appellant had no satisfactory
response as to how or why this procedure would not serve the
Appellant‟s interest.
      23
          The weight we accord to this fact in our inquiry
under the logic prong would be different if the Voter ID Law
actually had been implemented; indeed, our entire analysis of
the “experience and logic” test could be different. However,
that case is not before us, and we decline to speculate
regarding its effect. As both parties concede, November 6,
2012 represented only a “soft test” of its implementation.




                              41
greatest concern to us is that access for one is access for all.
While Appellant urges that its reporters should be permitted
to access the polling place for purposes of gathering news,
there is no constitutionally valid way of limiting the right of
access only to Appellant. Finding a right of access for one
member of the press necessarily means that all other members
of the press must or should share in that right.

       This brings us to the next concern, raised at oral
argument: Who is a member of the press? Even if we were
inclined to find a special First Amendment right for the press
in this case (which we explicitly refuse to do), the class of
persons to whom such a right is applicable is almost
boundless. Counsel for Appellant could not divine a way to
confine the potential beneficiaries of a ruling in its favor.24

      Moreover, there is a very real possibility that the
presence of reporters during the sign-in period, when

       24
          More recently, membership in the Fourth Estate has
been democratized. Access to blogs, smartphones, and an
extensive network of social media sites (not the least of which
are Twitter and Facebook) have transformed all of us into
potential members of the media. While in almost any other
situation this would be a boon to a free and democratic
society, in the context of the voting process, the confusion
and chaos that would result from a potentially limitless
number of reporters in a polling place would work the
opposite effect, potentially creating confusion, frustration,
and delay. This is to say nothing of our earlier holding that
the rights of access for the press and public are co-extensive.
In this situation, anyone could record in the polling place if
the First Amendment protected the right of access thereto.




                              42
individuals are necessarily exchanging personal information
in preparation for casting a private vote, could concern,
intimidate or even turn away potential voters.

       On balance then, we find the “logic” prong of this
inquiry disfavors finding a constitutionally protected right of
access to the voting process. We therefore find that both
prongs of the “experience and logic” test militate against
finding a right of access in this case. As in North Jersey, we
note that while the Constitution does not provide protection
under the First Amendment, “there is, as always, the powerful
check of political accountability.” North Jersey, 308 F.3d at
220.

           G.    Beacon Journal is Unpersuasive

        Despite clear indications by the Supreme Court and
this Circuit that the experience and logic test is the
appropriate analytical framework for the instant dispute,
Appellant urges us to follow the Sixth Circuit‟s conclusion in
Beacon Journal Publishing Co., Inc. v. Blackwell, 389 F.3d
683 (6th Cir. 2004), a decision whose reasoning is ambiguous
at best. We decline to do so.

       The      Beacon     Journal     court    analyzed    the
constitutionality of an Ohio statute similar to Pennsylvania‟s
§ 3060(d) as applied to members of the media. Like §
3060(d), the Ohio law mandated that “[n]o person, not an
election official, employee, witness, challenger, or police
officer, shall be allowed to enter the polling place during the
election, except for the purpose of voting.” Id. at 684
(quoting Ohio Rev. Code Ann. § 3501.35 (2002)). The
Beacon Journal Publishing Company (which published the
Beacon Journal newspaper) moved for injunctive relief,




                              43
arguing that the law “abridg[ed its] First Amendment rights.”
Id. The Sixth Circuit, without fully setting out the basis for
its decision, applied strict scrutiny and held that the
government had made no showing that the law was
“necessary to further the state‟s [interest in ensuring orderly
elections] and „narrowly drawn to achieve that end.‟” Id. at
685 (quoting Perry, 460 U.S. at 45). It therefore concluded
that the Ohio law likely abridged the freedom of the press,
and ordered that the injunction be granted and that the state
“immediately and forthwith permit [Beacon Journal] to have
reasonable access to any polling place for the purpose of
news-gathering and reporting so long as [Beacon Journal
does] not interfere with poll workers and voters as voters
exercise their right to vote.” Id.

       Beacon Journal‟s citation to Perry for the strict
scrutiny standard is telling (and troubling). The Perry case,
which concerned a law regulating expressive activity in a
public school, formulated its analysis this way: “The
existence of a right of access to public property and the
standard by which limitations upon such a right must be
evaluated differ depending on the character of the property at
issue.” Perry, 460 U.S. at 44 (emphasis added). As we have
explained above, the “right of access” at issue in Perry
concerned access to a forum for speech purposes. The right
at issue in this case (and in Beacon Journal) is different — it
concerns the right of access to a government proceeding for
news-gathering purposes.

       Moreover, in applying a forum analysis, the Sixth
Circuit apparently took the polling place to be a public forum.
This is incorrect and stands adverse to both Supreme Court
precedent and our precedent. As we have just held: a polling
place is a nonpublic forum, requiring the government to




                              44
satisfy only a reasonableness analysis. Therein lies our
discord with the Beacon Journal ruling. As our foregoing
discussion demonstrates, adopting a traditional forum analysis
for cases such as the one at bar sets a dangerous precedent
which permits the government too much freedom to hide their
activities from the public‟s view. We cannot accept this
result. Beacon Journal is a precedent we cannot follow.25

       As there is no protected First Amendment right of
access to a polling place for news-gathering purposes, we find
that Appellant has failed to state a claim and affirm the
District Court‟s dismissal of Count I.

                   IV.    Equal Protection

       Appellant also alleges that the Commonwealth‟s
application of § 3060(d), forbidding it from entering polling
places in Allegheny and Beaver Counties, violates the Equal
Protection Clause. Appellant asserts that the Boards of
Elections in Pennsylvania counties other than Allegheny and
Beaver counties permit reporters to enter the polling place
and take photographs or otherwise record the proceedings.
Appellant supports its claim by pointing to a host of

       25
          We note also that in rejecting Beacon Journal we are
not disagreeing with any of our other sister circuits. The
Beacon Journal decision seems to stand alone, even within
the Sixth Circuit. Indeed, in the eight years since the decision
(a span of time which covered four national elections), only
one court in the entire country has cited Beacon Journal for
its holding regarding the right of access: the District Court
opinion in this case. PG Publ’g Co., 2012 WL 4796017, at
*25.




                              45
photographs taken by other Pennsylvania newspapers inside
polling places. Additionally, Appellant claims that officials
in Allegheny County have on previous occasions permitted
the media (presumably including Appellant‟s own reporters)
entry into the polling place to photograph “certain public
figures” during the voting process. On the basis of these
allegations, Appellant urges that it was and is being
discriminated against in violation of the Equal Protection
Clause.

       Appellee does not dispute that § 3060(d) is selectively
enforced across the Commonwealth. Indeed, Appellee
conceded as much during oral argument. Instead, Appellee
argues that the alleged selective enforcement of § 3060(d)
cannot sustain an equal protection claim and that any
disparate enforcement comes from the structure of the
Commonwealth‟s electoral process. That is, Appellee asserts
that each Board of Elections operates in complete autonomy,
and therefore, the decisions of one cannot be compared to the
decisions of the others.26

      For the reasons discussed below, we agree with
Appellee that the selective enforcement of § 3060(d) does not

      26
          By contrast, Appellant alleges that the “the
Commonwealth, through its political subdivisions,” violated
the Equal Protection Clause. As a necessary consequence,
Appellant argues that every instance of enforcement or non-
enforcement of § 3060(d) can be attributed directly to the
Commonwealth as a whole and, by extension, the Secretary
for the Commonwealth of Pennsylvania (Appellee). We need
not reach this argument for Appellant‟s claim is properly
disposed of on other grounds.




                             46
give rise to a claim under the Equal Protection Clause.
Consequently, we hold that the District Court rightfully
dismissed Appellant‟s claim.

            A.    The “Class of One” Argument

        The Fourteenth Amendment dictates that a state may
not “deny to any person within its jurisdiction the equal
protection of the laws.” U.S. Const. amend. XIV. The
purpose of this clause is “to secure every person within the
State‟s jurisdiction against intentional and arbitrary
discrimination, whether occasioned by express terms of a
statute or by its improper execution through duly constituted
agents.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564
(2000) (quoting Sioux City Bridge Co. v. Dakota Cnty., 260
U.S. 441, 445 (1923)). Where a litigant asserts a so-called
“class of one” Equal Protection challenge, alleging that the
litigant itself, and not a particular group, was the subject of
discriminatory treatment under a particular law, we have
required the litigant to allege “that she has been intentionally
treated differently from others similarly situated and that
there is no rational basis for the difference in treatment.”
Marcavage v. Nat’l Park Serv., 666 F.3d 856, 860 (3d Cir.
2012) (quoting Vill. of Willowbrook, 528 U.S. at 564).

       The allegations presented in Appellant‟s Complaint do
not demonstrate that Appellant was “intentionally treated
differently” from other newspapers in Pennsylvania. In fact,
the Complaint fails to present a single example where another
newspaper sought and obtained access to a polling place in a
location where Appellant could not. As the District Court
recognized, “[t]he facts alleged by [Appellant] suggest only
that employees of the Post-Gazette unsuccessfully sought to
enter polling places located in counties where § 3060(d) is




                              47
enforced, and that employees of other newspapers were
allowed to enter polling places in counties where § 3060(d) is
not enforced.” PG Publ’g Co., 2012 WL 4796017, at *29.
Still, we must delve deeper, for Appellant urges us that it has
alleged a scheme of selective enforcement sufficient to
implicate the Equal Protection Clause.

       B.    The “Selective Enforcement” Argument

        The Equal Protection Clause prohibits the “selective
enforcement” of a law based on an unjustifiable standard.
Thomas v. Independence Twp., 463 F.3d 285, 297 (3d Cir.
2006); see also United States v. Batchelder, 442 U.S. 114,
125 n.9 (1979). Thus, to establish a selective-enforcement
claim, Appellant must demonstrate: “(1) that [it] was treated
differently from other similarly situated [entities], and (2)
„that this selective treatment was based on an unjustifiable
standard, such as race, or religion, or some other arbitrary
factor, . . . or to prevent the exercise of a fundamental right.‟”
Dique v. N.J. State Police, 603 F.3d 181, 184 n.5 (3d Cir.
2010) (quoting Hill v. City of Scranton, 411 F.3d 118, 125 (3d
Cir. 2005)). To maintain its equal protection claim, Appellant
must show not only that the administration of § 3060(d) has
resulted in “unequal application to those who are entitled to
be treated alike,” but also that there is “an element of
intentional or purposeful discrimination” present. Snowden v.
Hughes, 321 U.S. 1, 8 (1944); see also Jewish Home of E. Pa.
v. Ctrs. for Medicare and Medicaid Servs., 693 F.3d 359, 363
(3d Cir. 2012) (“[T]o maintain an equal protection claim of
this sort, [plaintiff] must provide evidence of discriminatory
purpose, not mere unequal treatment or adverse effect.”).

      Here, we find that Appellant has failed to set forth the
necessary allegations. Even if we accept all of Appellant‟s




                               48
allegations at face value, as we must, we see no sign of “clear
and intentional discrimination.” Snowden, 321 U.S. at 8
(internal quotation marks omitted).           The Complaint
demonstrates only that in some instances, reporters from
newspapers in some counties were permitted into the polling
place, while reporters in other counties were not. This is
insufficient to allege a systemic discriminatory purpose.
Accord Jewish Home, 693 F.3d at 363 (finding no “[s]elective
discriminatory enforcement” where facts demonstrated only
that some facilities were penalized less often than plaintiff).
The law cannot provide a constitutional remedy for every
situation where a party may feel slighted; claims appealing to
the Equal Protection Clause must meet a higher bar.

      C.   The “Inconsistent Application” Argument

        Finally, we address Appellant‟s allegation that, in the
past, reporters were permitted to enter polling places and
photograph elected officials casting their votes. It is well-
established that “the conscious exercise of some selectivity in
enforcement [of a law] is not in itself a federal constitutional
violation.” Oyler v. Boles, 368 U.S. 448, 456 (1962); see also
Gov’t of Virgin Islands v. Harrigan, 791 F.2d 34, 35 (3d Cir.
1986) (“A prosecutor is not bound to use the habitual criminal
statute in every case to which it could be applied.”).

       Here, the issue lies not in the inconsistent application
of the statute to Appellants, but in the absence of any
allegations suggesting some invidious intent. Appellant has
not set forth sufficient factual allegations to allow this Court
to draw the reasonable inference that the disparate treatment
of Appellant‟s own reporters was occasioned by some
specific agenda aimed at discriminating against Appellant‟s




                              49
personnel in particular.27 To hold, without more, that the on-
again/off-again enforcement of § 3060(d) amounts to an
Equal Protection Clause violation would unduly — and
imprudently — expand the reach of the Clause. We decline
to do so, and instead affirm the District Court.

                 V.    The Consent Decree

       We now come to the Consent Order. Appellant argues
that the District Court erred in refusing to enter the Order.
Appellant argues that the parties in a litigation may agree to
any relief that is “within the general scope of the case made
by the pleadings.” Pac. R.R. v. Ketchum, 101 U.S. 289, 297
(1879). Given that this court is not “necessarily barred from
entering a consent decree . . . [that] provides broader relief
than the court could have awarded after a trial,” Local No. 93,
Int’l Ass’n of Firefighters, AFL-CIO v. City of Cleveland, 478
U.S. 501, 525 (1986), Appellant urges that the parties to the
Consent Order should “obtain the injunctive benefits of the
settlement agreement they negotiated,” Carson v. Am.
Brands, Inc., 450 U.S. 79, 89 (1981). In light of our
discussion regarding the constitutionality of § 3060(d), we
hold that the court below did not abuse its discretion in
refusing to enter the consent decree.

      Consent decrees — such as the Consent Order — have
“elements of both contracts and judicial decrees.” Frew v.
Hawkins, 540 U.S. 431, 437 (2004). Thus, a consent decree

      27
          For example, Appellant presents no allegations that
its reporters were barred from the polling place for printing
news items or editorials that were critical of the government.
See Capital Cities, 797 F.2d at 1176.




                              50
represents “„an agreement that the parties desire and expect
will be reflected in, and be enforceable as, a judicial decree
that is subject to the rules generally applicable to other
judgments and decrees.‟” Id. (quoting Rufo v. Inmates of
Suffolk Cnty. Jail, 502 U.S. 367, 378 (1992)). Consequently,
the parties cannot circumvent valid state laws by way of a
consent decree. See, e.g., Perkins v. City of Chicago Heights,
47 F.3d 212, 216 (7th Cir. 1995) (“While parties can settle
their litigation with consent decrees, they cannot agree to
„disregard valid state laws . . . .”); St. Charles Tower, Inc. v.
Kurtz, 643 F.3d 264, 270 (8th Cir. 2011) (holding that a state
court can approve a consent order “overrid[ing] state law”
only where there exists a “federal constitutional or statutory
violation”).28

        As our foregoing analysis of Appellant‟s First
Amendment and Equal Protection Clause claims
demonstrates, § 3060(d) does not give rise to a violation of
federal statutory or constitutional law and is therefore a valid
state statute. Thus, the District Court did not err in refusing
to enter a consent decree that would violate a valid state
law.29


       28
          See also Soc’y Hill Civic Ass’n v. Harris, 632 F.2d
1045, 1060 (3d Cir. 1980) (“A consent decree need not in
explicit terms require that the actions specified therein shall
be carried out in conformity with all applicable federal, state
and local law. It is sufficient if it does not authorize or
require conduct in violation of the law.”), overruled on other
grounds by Martin v. Wilks, 490 U.S. 755, 762 n.3 (1989).
       29
          Appellant argues that the District Court improperly
held that the Board of Elections‟ authority did not allow it to




                               51
                      VI.    Conclusion

       For the reasons discussed above, we will affirm the
District Court‟s decision to grant Appellee‟s motion to
dismiss and hold it did not abuse its discretion in refusing to
enter the Consent Order.




enter into a consent decree that contravened valid state law.
Instead, Appellant avers that the Board‟s “broad discretion”
permits it to “issue rules and regulations for the guidance of
election officers,” which in turn permits it to enter into this
particular consent decree.       (Appellant‟s Br. at 33-34.)
Assuming, arguendo, Appellant‟s position, we still find that
the District Court did not abuse its discretion. Regardless of
what the Allegheny County Board of Elections‟ authority
may entail, Appellant does not — and likely cannot —
maintain that it extends to overriding an existing state law.
Even if the Board may choose not to apply the law, § 3060(d)
would still remain a valid state statute, and the District Court
cannot lend its imprimatur to an order that would sanction its
contravention. See, e.g., Perkins, 47 F.3d at 216 (holding that
parties to a consent decree “cannot consent to do something
together that they lack the power to do individually”); Keith v.
Volpe, 118 F.3d 1386, 1393 (9th Cir. 1997) (holding that
parties to a consent decree cannot “agree to terms which
would exceed their authority and supplant state law”).




                              52